Case: 20-1775    Document: 50     Page: 1   Filed: 06/29/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

          CORUS REALTY HOLDINGS, INC.,
                 Plaintiff-Appellant

                             v.

   ZILLOW GROUP, INC., ZILLOW, INC., TRULIA,
                      LLC,
              Defendants-Appellees
             ______________________

                        2020-1775
                  ______________________

    Appeal from the United States District Court for the
 Western District of Washington in No. 2:18-cv-00847-JLR,
 Senior Judge James L. Robart.
                  ______________________

                  Decided: June 29, 2021
                  ______________________

     JOSHUA HAMILTON LEE, Kilpatrick Townsend & Stock-
 ton LLP, Atlanta, GA, argued for plaintiff-appellant. Also
 represented by VAIBHAV P. KADABA, MITCHELL G.
 STOCKWELL; KASEY KOBALLA, Raleigh, NC; DARIO
 ALEXANDER MACHLEIDT, Seattle, WA.

    RAMSEY M. AL-SALAM, Perkins Coie, LLP, Seattle, WA,
 argued for defendants-appellees. Also represented by
 CHRISTOPHER MARTH, CHRISTINA JORDAN MCCULLOUGH.
Case: 20-1775    Document: 50      Page: 2    Filed: 06/29/2021




 2         CORUS REALTY HOLDINGS, INC.   v. ZILLOW GROUP, INC.



                  ______________________

     Before PROST ∗, SCHALL, and REYNA, Circuit Judges.
 REYNA, Circuit Judge.
      Appellant appeals a decision of the United States Dis-
 trict Court for the Western District of Washington granting
 Zillow Group, Inc.’s motion for summary judgment that Zil-
 low did not infringe Appellant’s patent. Corus claims that
 the district court erred in granting summary judgment of
 noninfringement based on incorrect claim constructions
 and that the court erred in striking portions of its expert
 witness report. We affirm.
                         BACKGROUND
     U.S. Patent No. 6,636,803 (the “’803 patent”), 1 entitled
 “Real-Estate Information Search and Retrieval System,”
 generally describes “a system and method which uses digi-
 tal technology to acquire and then present, in integrated
 form, information relating to one or more properties in a
 real estate market.” ’803 patent col. 4 ll. 4–6. The system
 generates a map on a digital device, such as a cell phone or
 computer, of an area of the user’s interest and displays
 property icons and real estate information from sources
 such as a multiple listing service (“MLS”) to inform real-
 estate agents and property buyers of offers for sale, lease,
 or rent. See J.A. 5 (citing ’803 patent col. 4 ll. 7–12). Ac-
 cording to the patent, this map can be generated on a “data


     ∗
        Circuit Judge Sharon Prost vacated the position of
 Chief Judge on May 22, 2021.
     1   Some of the ’803 patent claims were amended in
 reexamination on January 21, 2015. Due to the amend-
 ments, the patent is divided into two sections, referred to
 as B1 and C1. Section C1 contains the amended claims
 that are at issue in this litigation. The court cites B1 for
 the specification and C1 for the claims.
Case: 20-1775    Document: 50      Page: 3    Filed: 06/29/2021




 CORUS REALTY HOLDINGS, INC.   v. ZILLOW GROUP, INC.        3



 terminal,” comprising a map generation unit, a storage
 unit, a processor, and a display and may be used as a tool
 by real-estate agents and property buyers. See ’803 patent
 col. 4 ll. 12–25; col. 8 ll. 45–59. The map generation unit
 generates a map in an area of interest; the storage unit
 stores into its own database property information derived
 from an MLS database. Id. at col. 2 ll. 42–50. “The proces-
 sor implements management software which integrates
 the property information with the digital map,” which “in-
 cludes the display of icons which correspond to properties
 available in the map,” which may be “selectable by the
 user,” and which provides real estate information about
 that property from the MLS or other sources. Id. at col. 2
 ll. 50–55. In other words, when an icon is selected, “prop-
 erty information obtained from the storage unit is dis-
 played in association with the map.” Id. at col. 2 ll. 55–57.
      The ’803 patent discloses two preferred embodiments.
 In the first embodiment, user input determines the map
 and the data terminal is a stand-alone device. Id. at col. 4
 ll. 31–35. In the second embodiment, location data deter-
 mines the map, which means this embodiment is “not a
 stand-alone system but rather is a mobile terminal con-
 nected to a location-positioning system via a communica-
 tions link.” Id. at col. 8 ll. 45–50. More specifically, the
 second embodiment, in addition to the map generation
 unit, storage unit, processor, and display, also has a loca-
 tion data receiver that can specify the current position of
 the terminal in the digital map. Id. at col. 8 ll. 45–59. The
 mobile terminal of the second embodiment is also capable
 of connecting to a “remote storage device” such as “a remote
 server connected to a network such as the Internet, or a
 database.” Id. at col. 10 ll. 1–6. This particular feature
 allows the mobile terminal to gather updated property in-
 formation from sources like MLS. Id. at col. 10 ll. 1–16.
     During prosecution of the ’803 patent, the United
 States Patent and Trademark Office (“PTO”) rejected Co-
 rus’s patent application over the prior art reference Weise,
Case: 20-1775    Document: 50      Page: 4    Filed: 06/29/2021




 4         CORUS REALTY HOLDINGS, INC.   v. ZILLOW GROUP, INC.



 among others. J.A. 9. Corus distinguished its invention as
 an innovative way to store real estate information on a lo-
 cal database. In doing so, Corus argued that under Weise,
 a user must access a remote system using the Internet to
 obtain property information, whereas “in the present in-
 vention, the property information is obtained from a data
 base stored on the mobile computing device.” J.A. 10. The
 PTO allowed the patent upon this disclaimer.
      In 2013, Corus Realty Holdings, Inc. (“Corus”) accused
 Zillow Group, Inc., Zillow, Inc., Trulia, LLC (collectively,
 “Zillow”) of infringing its ’803 patent. Zillow denied in-
 fringement stating that its property database is main-
 tained on a remote server and not on the mobile device, as
 required by the ’803 claims. J.A. 786 ¶ 4. Zillow also told
 Corus that the ’803 patent was invalid in light of U.S. Pa-
 tent No. 6,871,140 (“Florance”).
     Corus sought reexamination of the ’803 patent in view
 of Florance. The Florance reference is directed to “a system
 for creating a unified commercial real estate database”
 that, in relevant part, uses global satellite positioning
 (“GPS”) and the Internet “to coordinate remote field re-
 search vehicles equipped with GPS transponders, laptop
 computers, cellular communications, and laser measure-
 ment devices to provide precise and timely inventory of
 available buildings.” J.A. 10.
      In light of Florance, Corus sought to amend its claims
 to require “cellular-based location data” as opposed to the
 original specification and claim which describe use of sev-
 eral different positioning systems. See, e.g., ’803 patent
 col. 3 ll. 12–18 (“[T]he terminal is equipped with a receiver
 for acquiring location data from an external positioning
 system, which may be satellite-based, cellular-based, or
 any other type capable of tracking the position of an object
 in an area of interest. Preferably, the receiver is a GPS
 receiver linked to the data terminal processor.”). The PTO
 ultimately rejected Corus’s proposed amendments in light
Case: 20-1775    Document: 50      Page: 5    Filed: 06/29/2021




 CORUS REALTY HOLDINGS, INC.   v. ZILLOW GROUP, INC.        5



 of Florance and two other references not as issue in this
 appeal. J.A. 11.
     Corus then sought to narrow its claims further by
 amending “capable of” to “configured to” in the limitation
 “data-enabled mobile phone configured to obtain cellular-
 based location data,” and adding the new limitation “ob-
 taining said area of interest from the cellular-based loca-
 tion data.” Id. Corus successfully argued to the PTO that
 these changes distinguished the ’803 patent from Florance.
     In June 2018, Corus brought an infringement suit
 against Zillow alleging that various of its mobile applica-
 tions, i.e., Zillow Real Estate, Trulia Real Estate, Zillow
 Rentals, Trulia Rentals, and HotPads (collectively, the “Zil-
 low Apps”) infringe claims 1–6, 8–10, 14–18, 20–23, 25–27,
 30–31, and 33–38 of the ’803 patent. All parties agree that
 the Zillow Apps request location data by “calling” to an op-
 erating system, either Apple’s iOS or Google’s Android.
 J.A. 13. Furthermore, the parties agree that the Zillow
 Apps request property information from Zillow’s remote
 database, which requires an internet connection, that the
 retrieved results are stored in a device’s working memory,
 and that the Zillow Apps can display a map with icons
 showing the property information received from the remote
 database. J.A. 13 (citing Zillow’s Mot. for Summ. Judg-
 ment at 20–21; Corus’s Resp. to Zillow’s Mot. at 19–20).
 Corus and Zillow dispute how Apple and Google’s location
 services utilize “cellular-based location data,” but, because
 no discovery was taken from either company, the evidence
 in the record is “limited to the deposition testimony of Zil-
 low witnesses, screenshots of Google and Apple web pages,
 and tests conducted by Corus’s infringement expert, Dr.
 David Martin.” J.A. 13–14.
     During claim construction, the parties agreed that “da-
 tabase” should be construed as “a collection of data ar-
 ranged for search and retrieval.” J.A. 14. Following a
 Markman hearing, the court construed the disputed term
Case: 20-1775     Document: 50     Page: 6    Filed: 06/29/2021




 6         CORUS REALTY HOLDINGS, INC.   v. ZILLOW GROUP, INC.



 “cellular-based location data” to mean “location data from
 a cellular-based positioning system capable of tracking the
 position of a device in an area of interest.” J.A. 14–15,
 1059.
      On October 30, 2019, Zillow moved to exclude several
 of Corus’s infringement theories and portions of Dr. Mar-
 tin’s expert report that were untimely disclosed. ECF No.
 58 at 1. The court granted the motion on January 30, 2020.
 ECF No. 114 at 24.
      On February 18, 2020, the district court issued an or-
 der granting in part Zillow’s motion for summary judgment
 of noninfringement. J.A. 1–49, ECF No. 138. The district
 court agreed with Zillow that “search,” as stated within the
 construction of the “database” limitation, required that the
 user be capable of obtaining “new” property information
 and that for such “new” searches in Zillow’s apps, “all
 searches in the apps rely on remote databases on the Inter-
 net.” J.A. 2185; see also J.A. 21–22 (the district court opin-
 ing that “the alleged functionality of the Zillow Apps does
 not meet the database limitations.”). It was undisputed
 that using the Zillow Mobile Apps, property information is
 (i) obtained from Zillow’s remote servers, (ii) placed in
 memory on the mobile device, and (iii) retrieved from
 memory and displayed to the user when a user clicks a
 property icon. J.A. 22. The district court found it relevant,
 however, that “a user cannot obtain additional property in-
 formation without connecting back through the Internet to
 the remote database.” Id. (emphasis added). Under this
 view, the district court found that “the ‘retrieval’ of prop-
 erty information from working memory [on the mobile de-
 vice], where the application is not designed to obtain any
 new information except through internet access to a remote
 database does not mean that the working memory is a ‘da-
 tabase’” for purposes of meeting the claim limitation. J.A.
 23.
Case: 20-1775     Document: 50     Page: 7    Filed: 06/29/2021




 CORUS REALTY HOLDINGS, INC.   v. ZILLOW GROUP, INC.         7



    Corus appeals. We have jurisdiction pursuant to 28
 U.S.C. § 1295(a)(1).
                         DISCUSSION
      On appeal, Corus argues that the district court improp-
 erly granted Zillow’s motion for summary judgment of non-
 infringement. This Court reviews a district court’s decision
 to grant summary judgment under the law of the applica-
 ble regional circuit, here, the Ninth Circuit. Ultimate-
 Pointer, L.L.C. v. Nintendo Co., 816 F.3d 816, 824 (Fed. Cir.
 2016). In the Ninth Circuit, a grant of summary judgment
 is reviewed de novo. Id. Infringement is a question of fact
 that this court reviews without deference on appeal from a
 decision granting summary judgment. See Epos Techs.
 Ltd. v. Pegasus Techs. Ltd., 766 F.3d 1338, 1341–42 (Fed.
 Cir. 2014). This Court also reviews claim construction de
 novo. Id. at 1341.
                               I
                               A
     Corus asserts that the district court erred in granting
 summary judgment because of certain claim construction
 irregularities as to two limitations: (1) “database,” and (2)
 “cellular-based location data.” Zillow first counters that
 the district court did not err in granting Zillow’s motion for
 summary judgment because the Zillow Apps do not meet
 the “database” limitation.
     As mentioned above, during claim construction the par-
 ties agreed that “database” should be construed as “a col-
 lection of data arranged for search and retrieval.” J.A. 14,
 252 (emphasis added). During prosecution of the ’803 pa-
 tent, the claims were rejected, in part, based on a prior art
 patent to Wiese. J.A. 2332–35. In response to that rejec-
 tion, Corus narrowed the independent claims by requiring
 that property information be “obtained from a data base
 stored on the mobile computing device.” J.A. 2350. Corus
 argued to the patent examiner that this amendment
Case: 20-1775     Document: 50     Page: 8    Filed: 06/29/2021




 8         CORUS REALTY HOLDINGS, INC.   v. ZILLOW GROUP, INC.



 distinguished the claimed invention from Wiese. The dis-
 trict court found the following disclaimer from the prosecu-
 tion file history to be persuasive:
     . . . Wiese teaches accessing a remote system to
     gather the sales information needed to display sym-
     bols at the property locations on the map. . . . As
     shown in Fig. 1, a remote user using CPU 72 would
     have to go through ISP 44, Internet 32 and Server
     30 to access value database 54. In the present in-
     vention, the property information is obtained from
     a data base stored on the mobile computing device.
 J.A. 1079 (emphasis added).
     In addition, Corus’s own expert, Mr. Sturza, distin-
 guished a prior art reference used in the reexamination to
 say that “retrieval” from a “cache” is not a “search.” J.A. 24
 (quoting Sturza deposition testimony).
     The parties do not dispute the method by which the Zil-
 low Apps retrieve property information. J.A. 22. The Zil-
 low Apps do not infringe because all searches in the Apps
 rely on remote databases on the Internet which are down-
 loaded to the local memory on the device and viewed by the
 user. Id. In order for a user to conduct another search (i.e.,
 apply new filters or change the search region), a Zillow App
 user must connect back through the Internet to the remote
 database, an action which Corus disclaimed in prosecution,
 as correctly recognized by the district court. J.A. 10, 22.
 Therefore, Zillow’s working memory of the devices is not
 arranged for “search and retrieval” as required to consti-
 tute a database. J.A. 22. For the Zillow Apps, results are
 downloaded and displayed from a remote server. Although
 the user may click on the property icon to see additional
 information, the results are not “searched.” In other words,
 the Apps allow a view of already downloaded results. If a
 search of any kind needs to be conducted, it must be con-
 ducted in a remote database.
Case: 20-1775     Document: 50      Page: 9     Filed: 06/29/2021




 CORUS REALTY HOLDINGS, INC.   v. ZILLOW GROUP, INC.           9



      Corus contends that there is no requirement that fur-
 ther searching be done in response to new user input nor
 that the database needs additional information. Alterna-
 tively, Corus argues that the ’803 patent describes further
 searching can be performed because a user can select an
 icon on the map which searches for and retrieves, within
 the storage unit’s database, certain property information
 “in response to displayed icon selection[].” See, e.g., ’803 pa-
 tent col. 5 ll. 46–47.
     We are not persuaded. Even if the Zillow Apps can re-
 trieve property information from the local memory on the
 mobile device if, for example, access to Zillow’s remote serv-
 ers is severed, as confirmed by a number of the parties’ ex-
 perts, J.A. 4861–62 (Oubraham); 4901 (Perrin); 1638 ¶ 60
 (Martin), this does not mean that the Zillow Apps are per-
 forming a search as contemplated by the agreed upon con-
 struction of the database limitation. Instead, the record
 shows that all Zillow App “searches” are performed in a re-
 mote database. Accordingly, we affirm the district court’s
 determination of noninfringement based on the “database”
 limitation.
                                B
     The district court also held that the term “cellular-
 based location data” requires “that the location data must
 be obtained directly from requests to a cellular network,”
 thereby precluding any claim coverage over a mixture of
 cellular and other location data. J.A. 27–29 citing J.A.
 1094–95. The district court found that Corus had made
 several amendments disclaiming “fused” sources of loca-
 tion information and that such amendments created an
 “unambiguous disclaimer that the area of interest must be
 obtained from a cellular-based positioning system, and not
 merely incorporate cellular data in an unspecified man-
 ner.” J.A. 30–31. The Court primarily focused on the fol-
 lowing amendments made by Corus: (1) limiting the claims
 to “cellular-based location data,” rather than “location
Case: 20-1775    Document: 50      Page: 10    Filed: 06/29/2021




 10        CORUS REALTY HOLDINGS, INC.   v. ZILLOW GROUP, INC.



 data,” J.A. 30 (emphasis added), (2) narrowing “obtaining
 said area of interest, wherein said area of interest is user-
 designated or corresponds to the cellular-based location
 data,” to “obtaining said area of interest from the cellular-
 based location data,” J.A. 30 (emphasis in original), and
 (3) “capable of obtaining cellular-based location data” to
 “configured to obtain cellular-based location data,” J.A. 31
 (emphasis in original).
      During claim construction, the court construed the
 term “cellular-based location data” as “location data from a
 cellular-based positioning system capable of tracking the
 position of a device in an area of interest.” See J.A. 1059.
 The district court held Zillow was entitled to summary
 judgment because “the mere presence of cellular hardware,
 ‘fused’ location data, or the location of cell towers based on
 GPS data” did not suffice for purposes of finding infringe-
 ment “because they do not constitute obtaining ‘location in-
 formation from a cellular-based positioning system capable
 of tracking.’” J.A. 28.
     Corus argues that the district court, sua sponte, found
 that Corus disclaimed “crowd-sourced” “fused” sources of
 location information and that the claimed “area of interest”
 must be obtained “directly from requests to a cellular net-
 work” and “not merely incorporate cellular data in an un-
 specified manner.” Corus asserts that the file history for
 the ’803 patent demonstrates that none of the amendments
 or remarks made by Corus demonstrate a disclaimer of any
 and all “crowd-sourced” and “fused” sources of location in-
 formation—i.e., “where some cellular data is combined
 with GPS, WiFi, and/or other forms of location data.” Ap-
 pellant’s Br. 20; J.A. 29–30. Instead, Corus contends that
 any perceived disclaimer with respect to Florance was only
 meant to disclaim the use of GPS alone. Appellant’s Reply
 Br. 13.
     Corus amended “capable of obtaining cellular-based lo-
 cation data” to “configured to obtain cellular-based location
 data.” In Ball Aerosol & Specialty Container, Inc. v.
Case: 20-1775    Document: 50       Page: 11   Filed: 06/29/2021




 CORUS REALTY HOLDINGS, INC.   v. ZILLOW GROUP, INC.       11



 Limited Brands, Inc., 555 F.3d 984, 994–95 (Fed. Cir.
 2009), this Court held that an accused product “reasonably
 capable of being put into the claimed configuration [was]
 insufficient for a finding of infringement,” where the claim
 “specifie[d] a particular configuration.” See also J.A. 30–
 31. We are not persuaded by Corus’s argument that the
 amendments were not made to distinguish the invention
 from “crowd-sourced” or “fused” system, but rather to over-
 come the specific citation to the prior art that taught the
 use of GPS alone. The language of the amended claims ap-
 pears to make the disclaimers found by the district court.
 In addition, an amendment is typically made to overcome
 an examiner’s rejection. Corus unpersuasively argues it
 made its claim amendment at the examiner’s suggestion
 rather than to overcome the obviousness rejection.
      We therefore agree with the district court that Corus
 lacked evidence of the “cellular-based location data” limi-
 tation because the Zillow Apps do not themselves deter-
 mine a user’s location. Rather, they request location
 information from the operating system (Apple iOS or
 Google Android). J.A. 13, Appellee’s Br. 43. And as the
 district court explained, even if the expert testimony cited
 by Corus regarding Apple and Google’s location functional-
 ity (which the district court excluded) “was based on per-
 sonal knowledge, it is not evidence that the Zillow Apps”
 meet the claim limitation because at most the testimony
 suggests that the Zillow Apps might utilize “fused” or
 “crowd-sourced” location data. J.A. 37–38. Accordingly, we
 affirm the district court’s determination of noninfringe-
 ment based on the “cellular-based location data” limitation.
                               II
     This Court “review[s] evidentiary determinations un-
 der the law of the regional circuit.” Pozen Inc. v. Par
 Pharm., Inc., 696 F.3d 1151, 1161 n.6 (Fed. Cir. 2012) (ci-
 tation omitted).     The Ninth Circuit reviews such
Case: 20-1775    Document: 50      Page: 12     Filed: 06/29/2021




 12        CORUS REALTY HOLDINGS, INC.    v. ZILLOW GROUP, INC.



 evidentiary rulings for abuse of discretion. See United
 States v. Childs, 5 F.3d 1328, 1332 (9th Cir. 1993).
      Corus did not include citations to Zillow’s source code
 in its infringement contentions, but rather only identified
 the functionality within the accused apps that correspond
 to the “database” limitation. Corus states that Zillow cre-
 ated many obstacles to Corus’s inspection of Zillow’s source
 code. Notwithstanding those obstacles, the district court
 held that the Local Patent Rules required Corus to specifi-
 cally identify in its infringement contentions all of Zillow’s
 source code that supported its infringement theories. See
 J.A. 63–66. The district court stated “[i]n cases involving
 software allegations, the party asserting infringement has
 an obligation to ‘promptly and appropriately’ amend its
 contentions to identify pinpoint citations to source code af-
 ter it has had an opportunity to review the code.” J.A. 62.
     Corus argues that the district court erred in rejecting
 parts of its expert’s witness report. We disagree. First, the
 district court found that Dr. Martin’s expert report in-
 cluded some source code, but because the report was sub-
 mitted late, it prejudiced Zillow because it was served on
 Zillow after the district court’s claim construction, during
 which the parties agreed to the construction of “database.”
 J.A. 72–73.
     Second, even if Mr. Martin’s expert report would have
 shed some light on the alleged “database” for the Zillow
 Apps, the report was late, and the contentions were not
 supplemented to reflect Corus’s new theory based on source
 code. 2 We conclude that the district court did not abuse its


      2    Corus’s infringement expert, Dr. Martin, presented
 evidence that search results could be downloaded to the mo-
 bile device and that a user, without Internet access, could
 still click on a property icon to retrieve that data (but could
 not conduct a new search). This “required database” theory
Case: 20-1775    Document: 50      Page: 13    Filed: 06/29/2021




 CORUS REALTY HOLDINGS, INC.   v. ZILLOW GROUP, INC.        13



 discretion in excluding Mr. Martin’s testimony. Although
 Corus argues that the exclusion was an attack on the
 weight and credibility of the testimony, it was in fact a
 wholesale exclusion based on untimeliness. See J.A 15, 20–
 21. The local rule mandates supplementation of infringe-
 ment contentions and solely submitting an untimely expert
 report containing such contentions cannot be sufficient.
 Accordingly, we conclude that the district court did not
 abuse its discretion in striking Dr. Martin’s expert report.
                         CONCLUSION
     The Court has considered the parties remaining argu-
 ments but does not address them in light of its decision.
 Accordingly, the Court concludes that the district court did
 not err in granting Zillow’s motion for summary judgment,
 nor did it abuse its discretion in striking portions of Dr.
 Martin’s expert report.
                         AFFIRMED




 only suggests that the underlying data is arranged for “re-
 trieval,” not for “search” as it would be if it were in a “da-
 tabase.” Zillow argues that on this basis, the retrieval of
 icon-related information is not based on a search of the da-
 tabase. Appellee’s Br. 36.